Citation Nr: 0110485	
Decision Date: 04/10/01    Archive Date: 04/17/01	

DOCKET NO.  00-07 036	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from September 1954 
to September 1957.  The veteran also had service with the 
Army National Guard of the State of Pennsylvania.  His 
military service in the National Guard had been verified by 
certification, and included a period of active duty for 
training from June 8, 1974, to June 22, 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA), Pittsburgh, 
Pennsylvania, Regional Office (RO), which denied the veteran 
entitlement to service connection for a bilateral hearing 
loss.  

REMAND

The veteran contends that he has hearing loss attributable to 
events that occurred during his National Guard service 
between June 13 and June 15, 1974.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (November 9, 2000) (to be 
codified at 38 U.S.C.A. §§ 5100, 5103A and 5126 and to be 
codified as amended at 5102, 5103, 5106 and 5107) redefined 
VA's duty to assist the veteran in the involvement of the 
claim.  In this case, there is additional VA duty to assist 
the veteran in the development of his claim.  

Information on file shows that during a period of active duty 
for training in June 1974, three 81-millimeter mortar rounds 
fell outside of the left "safety fan" and landed in the 
proximity of the veteran's training area.  The veteran was 
noted by his unit commander to become very tense after this 
episode.  He had problems sleeping the following evening and 
subsequently became very irrational.  He was evacuated to a 
medical aid station, a service department dispensary, the 
Hershey Medical Center, and finally to the Harrisburg 
Hospital where he was admitted for observation.  A service 
department physician noted in connection with this incident 
that the veteran was admitted to the Harrisburg Hospital for 
an acute psychotic episode related to "long working hours and 
mortar rounds that fell on Range 24B."  

The Board concludes from the above, that the veteran 
experienced acoustic trauma from exploding mortar rounds in 
his vicinity while performing active duty for training with 
the Pennsylvania National Guard in June 1974.  

Private billing records on file document that the veteran had 
a hearing test by Dr. Augusto Sotelo in August 1992 but the 
results of this test are not indicated.  In any event, VA has 
not requested Dr. Sotelo's records or examined the veteran 
for his claimed bilateral hearing loss.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should request Dr. Sotelo's 
records of testing the veteran's hearing 
in August 1992.

2.  The veteran should be afforded a VA 
examination to determine the exact nature 
and extent of any current hearing loss.  
In connection with this examination the 
claims folder must be made available to 
the examiner for review.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be conducted.  In light of the evidence 
of record, the substance of which is 
substantially set forth above, the 
examiner is requested to give an opinion 
as to (1) whether the veteran currently 
has hearing loss and, if so, what is the 
extent of his hearing loss, and 
(2) whether it is as least as likely as 
not that any current hearing loss is 
related to the veteran's inservice 
exposure to acoustic trauma in June 1974 
or otherwise to a period of active 
service.  The complete rationale for each 
opinion expressed should be set forth.  

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for bilateral defective 
hearing in light of all pertinent 
evidence and all applicable laws, 
regulations and case law.  

4.  The RO must review the claims file 
and ensure that all notification and 
developing action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in Sect. 
3 of the Act (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with an appropriate 
supplemental statement of the case (SSOC) and be given the 
opportunity to respond thereto.  Thereafter, subject to 
current appellant procedures, the case should be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




